Citation Nr: 0527499	
Decision Date: 10/12/05    Archive Date: 10/25/05	

DOCKET NO.  02-18 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for anemia. 

2.  Entitlement to service connection for chronic and/or 
essential thrombocytosis.  

3.  Entitlement to service connection for essential 
hypertension. 

4.  Entitlement to service connection for hyperlipidemia. 

5.  Entitlement to service connection for sleep apnea. 

6.  Entitlement to an initial evaluation in excess of 
10 percent for gastroesophageal reflux disease. 

7.  Entitlement to an increased evaluation for lumbosacral 
strain with traumatic arthritis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to February 
1971, and from April 1975 to March 1999.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In correspondence of March 2003, the veteran withdrew from 
consideration the issue of entitlement to service connection 
for splenomegaly.  Accordingly, that issue, which was 
formerly on appeal, is no longer before the Board.  

The issues pertaining to an increased rating for the 
veteran's lumbosacral strain and service connection for sleep 
apnea are REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  Chronic anemia is not shown to have been present in 
service, or at any time thereafter.

2.  Thrombocytosis is not a disease or injury within the 
meaning of legislation governing the award of compensation 
benefits.

3.  Chronic essential hypertension is not shown to have been 
present in service, or for a number of years thereafter, nor 
is it the result of any incident or incidents of the 
veteran's period of active military service.

4.  Hyperlipidemia is not a disease or injury within the 
meaning of legislation governing the award of compensation 
benefits.  

5.  The veteran's service-connected gastroesophageal reflux 
disease is currently productive of abdominal pain, but no 
dysphagia, pyrosis, regurgitation, or diarrhea, and no arm or 
shoulder pain.


CONCLUSIONS OF LAW

1.  Chronic anemia was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

2.  Thrombocytosis was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

3.  Chronic essential hypertension was not incurred in or 
aggravated by active military service, nor may such a 
disability be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

4.  Hyperlipidemia was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

5.  The criteria for an initial evaluation in excess of 
10 percent for gastroesophageal reflux disease have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claims, as well as evidence VA will attempt to obtain and 
what evidence he is responsible for providing.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held, however, that providing 
VCAA notice to the claimant after the initial decision could 
satisfy the requirements of the VCAA if the timing of the 
notice was not prejudicial to the claimant.  Pelegrini, 18 
Vet. App. at 121.

More recently, however, the Court held in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) that error regarding the 
timing of notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  Further, the Court held that VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.

Here, the veteran first raised his claim of entitlement to an 
increased evaluation for service-connected gastroesophageal 
reflux disease by his November 2002 Notice of Disagreement, 
which was clearly after the July 2002 rating decision which 
granted service connection for that disability.  VA's Office 
of General Counsel indicated in VAOPGCPREC 8-2003 that, when 
VA receives a Notice of Disagreement which raises a new 
issue, Section 7105(d) requires VA to take proper action and 
issue a Statement of the Case if the disagreement is not 
resolved.  Section 5103(a) does not, however, require VA to 
provide notice of the information and evidence necessary to 
substantiate the newly raised issue if VA has already given 
Section 5103(a) notice regarding the original claim.

In this case, the veteran was, in fact, provided notice in 
correspondence of February 2002, five months prior to the 
initial AOJ decision in July of that same year.  More 
specifically, in the February 2002 letter, the veteran was 
provided the opportunity to submit evidence, notified of what 
evidence was required to substantiate his claims for service 
connection, provided notice of who was responsible for 
securing the evidence, and advised to submit any information 
or evidence that was relevant to the claim.  The veteran was 
also provided with Statements of the Case in October 2002 and 
May 2003, as well as Supplemental Statements of the Case in 
September 2003 and March 2004, which apprised him of 
pertinent VA regulations and actions in his case, including 
the criteria for establishing higher evaluations for 
gastroesophageal reflux disease.  

In point of fact, the veteran has been provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a Decision Review Officer, or before a Veterans 
Law Judge at the RO, or in Washington, D.C.  He has been 
provided notice of the appropriate laws and regulations, and 
given notice of what evidence he needed to submit, as well as 
what evidence VA would secure on his behalf.  In addition, 
the veteran was given ample time to respond.

Furthermore, the Board notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In that regard, the Board notes that the 
evidence includes service medical records, as well as private 
medical records and VA examination reports.  Under the facts 
of this case, "the record has been fully developed" with 
respect to the issues currently on appeal, and "it is 
difficult to discern what additional guidance the VA could 
have provided to the veteran  regarding what further evidence 
he could submit to substantiate his claims."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  
Accordingly, the Board concludes that it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has, in effect, been provided, and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The claimant has had 
sufficient notice of the type of information needed to 
support his claims, and of the evidence necessary to complete 
the application.  Accordingly, the duty to assist and notify 
as contemplated by the applicable provisions, including the 
VCAA, has been satisfied with respect to the issues on 
appeal.


Factual Background

A service clinical record dated in February 1985 reflects a 
blood pressure measurement of 130/90.  The diagnosis noted 
was upper respiratory infection.
In August 1989, it was noted that the veteran's blood 
pressure was 120/90.  
A service clinical record dated in September 1989 was 
significant for a blood cholesterol reading of 207 mg/dL.  At 
the time of service medical examination in July 1991, it was 
noted that the veteran's blood pressure had been elevated on 
one occasion.  

On service medical examination in November 1995, the 
veteran's blood cholesterol was 203, with an HDL of 41, 
triglycerides of 63, and hematocrit of 40.9.  The pertinent 
diagnosis was increased platelet count, with decreased 
hematocrit.  A repeat complete blood count showed platelets 
of 547(000), with a hematocrit of 43.3 and a white blood cell 
count of 10.7.  The pertinent diagnosis was increased 
platelets of questionable significance.  

During the course of outpatient treatment in February 1996, 
it was noted that the veteran had an increased platelet count 
of 547(000) which was thought to be of questionable 
significance.  A service clinical record dated in November 
1997 was significant for a blood pressure measurement of 
147/91.  A repeat blood pressure measurement showed a 
systolic pressure of 137 with a diastolic pressure of 72.  No 
pertinent diagnosis was noted.  Service laboratory findings, 
obtained in August 1998, showed a platelet count of 708,000, 
with the normal range being from 150 to 450,000.

A service separation examination conducted in August 1998 was 
negative for any of the disabilities at issue.  At the time 
of service separation, there was no evidence of anemia, 
thrombocytosis, hypertension, or hyperlipidemia.  

On VA general medical examination in May 1999, the veteran 
stated that his blood pressure had been "up" on a few 
occasions.  On physical examination, the veteran's blood 
pressure was 130/70.  No pertinent diagnoses were noted.  

Service medical facility treatment records covering the 
period from November 1999 to February 2002 show treatment 
during that time for a number of the disabilities at issue.  
In an entry of November 1999, it was noted that a recent 
physical examination had showed evidence of increased 
platelets and decreased hemoglobin.  Reportedly, the veteran 
had experienced the same problems prior to his retirement, 
though he had undergone no work up for those problems.  The 
clinical assessment was thrombocytosis, by history, of 
questionable etiology.

In a service medical facility treatment record of December 
1999, it was noted that the veteran had been on medication 
for treatment of anemia.  The clinical assessment was anemia, 
improving.

During the course of outpatient treatment in August 2000, the 
veteran indicated that his platelet count had been high, and 
that he had been told to get it rechecked.  Also noted were 
problems with indigestion and/or heartburn.  The clinical 
assessment was gastroesophageal reflux disease and 
questionable essential thrombocytosis.

At the time of a service medical facility consultation in 
September 2000, the veteran denied any problems with 
headache, nausea, vomiting, or diarrhea, or any difficulty 
with fevers, night sweats, or weight loss.  Noted at the time 
of evaluation was that the veteran's only significant 
medication was for reflux disease.  The clinical impression 
was mild thrombocytosis, likely essential thrombocytosis, 
with no evidence of iron deficiency or other precipitating 
etiology.  

A service medical facility entry dated in December 2000 is 
significant for a blood pressure measurement of 146/92.  In 
March 2001, it was noted that the veteran had noticed that 
his blood pressure was somewhat high the previous day.  
Reportedly, the veteran had been started on medication one 
week earlier.  On physical examination, the veteran's blood 
pressure was 159/104 and 148/106.  Noted at the time of 
evaluation was a prior history of sleep apnea and 
gastroesophageal reflux disease.  The clinical assessment was 
high blood pressure of new onset.  

A service medical facility treatment record dated in August 
2001 is significant for a diagnosis of hyperlipidemia.  

Received in March 2002 were service medical facility 
treatment records covering the period from March 2001 to 
March 2002, showing treatment during that time for 
hypertension, gastroesophageal reflux disease, and increased 
cholesterol.  

In a rating decision of July 2002, the RO granted service 
connection (and a 10 percent evaluation) for gastroesophageal 
reflux disease, effective from January 7, 2002, the date of 
receipt of the veteran's claim.

A service medical facility treatment record dated in August 
2002 is significant for diagnoses of hypertension, 
gastroesophageal reflux disease, chronic thrombocytosis and 
hyperlipidemia.

In correspondence of August 2002, the veteran's private 
physician wrote that the veteran had been followed in the 
past for mild thrombocytosis, possible essential 
thrombocytosis.  Currently, the veteran had no acute 
complaints, and was receiving no therapy.

In correspondence of February 2003, another of the veteran's 
private physicians wrote that he had been asked to review the 
veteran's military medical records, in connection with his 
claim for service connection.  According to the veteran's 
private physician, it was "clear" that the veteran's 
thrombocytosis developed during his military career.  

Received in March 2003 were service medical facility records 
covering the period from May to October 2002, showing 
treatment during that time for hypertension, reflux disease, 
and thrombocytosis.

Received in July 2003 were private medical records covering 
the period from May to July 2003, showing treatment during 
that time for hypertension and hyperlipidemia. 

On VA gastrointestinal examination in late January 2004, the 
veteran reported that the last episode of blood in his 
vomitus had been 2 to 3 months earlier.  Reportedly, since 
that time, the veteran had experienced no blood in his 
vomitus.  The veteran complained of abdominal pain, which he 
described as generalized.  According to the veteran, whenever 
he became bloated, he gained weight, whereas when the 
bloating went away, he lost weight.  The veteran complained 
of soft stools, with a frequency of defecation of 
approximately twice per day.  He denied problems with 
diarrhea, and stated that, while there was fresh blood in his 
stool every other day, he did suffer from hemorrhoids.  
Reportedly, the veteran had no blood in his stool at the 
present time.  When further questioned, the veteran indicated 
that he had lost about 2 to 3 pounds in the past six months.  
His appetite was good, and he denied any history of dysphagia 
to solids or liquids.  Similarly denied was any history of 
pyrosis, though the veteran did complain of epigastric and 
generalized abdominal pain.  Currently, the veteran was 
taking medication which relieved his abdominal pain, though 
he still had problems with other symptoms.  The veteran 
indicated that he did not engage in any exercise other than 
walking.  He additionally complained of sleep apnea, for 
which he was on continuous positive airway pressure.  The 
veteran denied any symptoms of anemia, though he indicated he 
had anemia, which he described as mild to moderate.

On physical examination, the veteran's abdomen was reported 
as obese.  Bowel sounds were positive, and there was no 
evidence of guarding, rigidity, rebound tenderness, or 
organomegaly.  Nor was there any evidence of ascites or 
shifting dullness.  The pertinent diagnosis was 
gastroesophageal reflux disease.

On VA hemic examination in February 2004, it was noted that 
the veteran's claims folder was available, and had been 
reviewed.  That review showed that, beginning in November 
1995, the veteran had four platelet counts, all of which were 
elevated, ranging from 526,000 to 708,000.  Following 
evaluation, the veteran received a diagnosis of mild 
thrombocytosis, likely essential thrombocytosis.  Also noted 
was that, since the time of his discharge, the veteran had 
exhibited a number of elevated platelet counts, in the range 
from 678,000 to 786,000.

When questioned, the veteran indicated that he had known for 
some time that he had thrombocytosis.  According to the 
veteran, he was receiving no treatment for that disability.  
The veteran did indicate that he suffered from sleep apnea, 
as well as hypertension.  According to the veteran, his 
hypertension had been diagnosed in 1986. 

On physical examination, the veteran was described as well 
developed and nourished, and in no acute distress.  His blood 
pressure was 132/74.  Examination of the veteran's abdomen 
showed no evidence of any masses, tenderness or organomegaly.  
A complete blood count was significant for a platelet count 
of 856,000.  The pertinent diagnoses were essential 
thrombocytosis with no bleeding or thrombotic episodes; 
hypertension; sleep apnea; and gastroesophageal reflux 
disease.  Noted at the time of examination was that the 
veteran did not have any currently diagnosed illness 
associated with his condition.  However, essential 
thrombocytosis could result in arterial thrombotic episodes 
such as myocardial infarction, stroke, or bowel infarction, 
in addition to ischemic episodes of the extremities.  Also 
possible were venous thrombotic episodes such as Budd-Chiari 
syndrome.  According to the examiner, bleeding episodes were 
also a possibility.  Currently, the veteran showed no 
evidence of anemia, which would only result from a major 
bleeding episode.  Moreover, the veteran's sleeplessness 
could not be attributed to his thrombocytosis.  

Received in February 2004 were service medical facility and 
private treatment records covering the period from October 
2000 to January 2004, showing treatment during that time for 
thrombocytosis.  In correspondence of early January 2004, the 
veteran's private physician wrote that he had seen the 
veteran for probable essential thrombocytosis.  Reportedly, 
the veteran had originally been seen in December of 2000.  At 
that time, his work up revealed no other specific etiology 
for his elevated platelet count.  Of note was that the 
veteran's platelet count was elevated, as noted in his 
medical records while still on active duty, as far back as 
1996.  According to the veteran's private physician, it 
appeared that the veteran's thrombocytosis had developed 
while on active duty.  

In correspondence of November 2004 and February 2005, the 
veteran's private physician wrote that he was currently 
following the veteran for essential thrombocytosis.  


Analysis

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and hypertension becomes 
manifest to a degree of 10 percent within one year of date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of chronic anemia, essential hypertension, or 
hyperlipidemia.  While on a number of occasions in service, 
the veteran's blood pressure was reportedly slightly 
elevated, as of the time of his service separation 
examination in August 1998, the veteran's blood pressure was 
within normal limits, and no pertinent diagnosis was noted.  
That examination was similarly negative for evidence of 
anemia, or hyperlipidemia.  While in December 2000, the 
veteran's blood pressure was reported as 146/92, not until 
March 2001, approximately two years following his discharge 
from service, did the veteran receive a diagnosis of 
hypertension "of new onset."  Significantly, while at the 
time of a VA examination in February 2004, the veteran's 
hypertension was described as "apparently diagnosed" in 1986, 
that statement is entirely unsubstantiated by the record.  
Currently, there exists no evidence that, in 1986, during the 
veteran's second period of active service, he suffered from 
clinically identifiable essential hypertension.

The Board acknowledges that, while in service, the veteran 
suffered from what came to be described as essential 
thrombocytosis, a determination based primarily on a 
significant elevation in blood platelets.  It is this finding 
which the veteran claims constitutes a "disability" for which 
service connection should be granted.

Under applicable regulation, the term "disability" denotes 
impairment in earning capacity resulting from diseases and/or 
injuries and their residual conditions.  38 C.F.R. § 4.1 
(2004); see also Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991); Allen v. Brown, 7 Vet. App. 439 (1995).  A symptom, 
without a diagnosed or identifiable underlying abnormality or 
condition, does not, in and of itself, constitute a 
"disability" for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  A 
finding of elevated blood platelet levels or elevated lipids 
(hyperlipidemia) represents only a laboratory finding, and is 
not an actual disability for which VA compensation benefits 
are payable.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996).  
Significantly, at the time of a VA hemic examination in 
February 2004, it was noted that the veteran did not suffer 
from any currently diagnosed illness associated with his 
thrombocytosis.  Nor was there any evidence of chronic 
anemia.  

The record shows that the veteran had received a Kuwait 
Liberation Medal.  VA is authorized to pay compensation to 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness (or combination of 
undiagnosed illnesses) that either became manifest during 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or became manifest to a degree of 
disability of 10 percent or more not later than December 31, 
2006.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2005).

In order to establish service connection for a disability 
occurring in the Persian Gulf War under the provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 noted above, a 
veteran need only present some evidence (1) that he or she is 
"a Persian Gulf veteran"; (2) "who exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as those listed in paragraph (b) of 
38 C.F.R. § 3.317"; (3) that "became manifest either during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006"; and (4) that such symptomatology "by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis."  38 C.F.R. 
§ 3.317(a).  For the purposes of 38 C.F.R. § 3.317, 
disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(3).  

The Board has considered whether the veteran's 
thrombocytosis, which is a laboratory finding and not a 
disease, qualifies for application of 38 C.F.R. § 3.317.  
Unfortunately, the evidence fails to show any illness or 
disability attributed to the thrombocytosis.  In this regard, 
the VA examiner notes that thrombocytosis can cause arterial 
thrombotic episodes, venous thrombotic episodes, and bleeding 
episodes.  However, the evidence does not show that veteran 
has ever incurred any such episodes.  Similarly, 
hyperlipidemia is also a laboratory finding, not a disease.  
The future risk of disability does not constitute a current 
disability.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

Under the circumstances, service connection for 
thrombocytosis, hyperlipidemia, and anemia, must be denied.




Increased Evaluation

Turning to the issue of an initial evaluation in excess of 
10 percent for gastroesophageal reflux disease, the Board 
notes that disability evaluations, in general, are intended 
to compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).

While the Board must consider the veteran's medical history 
as required by various provisions of 38 C.F.R. Part 4, 
including Section 4.2 [see Schafrath v. Derwinski, 
1 Vet. App. 589 (1991)], the regulations do not give past 
medical reports precedence over current findings.

In a rating decision of July 2002, the RO granted service 
connection (and an initial 10 percent evaluation) for 
gastroesophageal reflux disease, effective January 7, 2002, 
the date of receipt of the veteran's claim.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal.

In the present case, a review of the record discloses that, 
both in service and immediately thereafter, the veteran 
received treatment for what was described as gastroesophageal 
reflux disease.  However, as of the time of a VA general 
medical examination in May 1999, there were essentially no 
clinical findings related to that pathology.  Service medical 
facility records dated in 2000 and thereafter show continued 
treatment for the veteran's ongoing reflux disease.  
Significantly, as of the time of a VA gastrointestinal 
examination in January 2004, the veteran denied both diarrhea 
and the presence of blood in his vomitus.  While according to 
the veteran, he did experience some blood in his stool, that 
was attributable to his (service-connected) hemorrhoids.  
Reportedly, the veteran had lost only 2 to 3 pounds in the 
past six months.  Moreover, his appetite was good.  Of some 
importance is the fact that, when questioned, the veteran 
denied any problems with dysphagia or pyrosis.  
Significantly, on physical examination, there was no evidence 
of any guarding, rigidity, or rebound tenderness.  Nor was 
any organomegaly appreciated.  

The veteran's service-connected gastroesophageal reflux 
disease is rated by analogy to hiatal hernia.  In that 
regard, a 30 percent evaluation is warranted where there is 
evidence of persistently recurrent epigastric distress with 
dysphagia, pyrosis and regurgitation, accompanied by 
substernal or arm or shoulder pain, which is productive of 
considerable impairment of health.  A 10 percent evaluation 
is warranted where there is evidence of 2 or more of the 
aforementioned symptoms, though of somewhat less severity.  
38 C.F.R. § 4.114, Diagnostic Code 7346 (2004).

Based on the aforementioned, it is clear that the 10 percent 
evaluation currently in effect for the veteran's service-
connected gastroesophageal reflux disease is appropriate.  
This is particularly the case given the absence of any 
dysphagia, pyrosis or regurgitation, or any radiation of pain 
to the veteran's arm or shoulder.  Based on such findings, 
and absent evidence of increased disability, an evaluation in 
excess of 10 percent for the veteran's service-connected 
gastroesophageal reflux disease is denied.

In reaching the conclusions above with respect to all issues 
decided, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Service connection for anemia is denied.

Service connection for chronic and/or essential 
thrombocytosis is denied.

Service connection for essential hypertension is denied.

Service connection for hyperlipidemia is denied.

An initial evaluation in excess of 10 percent for 
gastroesophageal reflux disease is denied.


REMAND

The Board finds that the claims for an increased evaluation 
for the veteran's low back disorder and service connection 
for sleep apnea require remand for compliance with the duty 
to assist.

With regard to the low back condition, the Board initially 
notes that notwithstanding correspondence in February 2002 
purporting to notify the veteran of the various provisions of 
the VCAA, that correspondence makes no mention whatsoever of 
the issue of an increased rating for the veteran's service-
connected back condition, or of the evidence necessary to 
establish an increased evaluation.  Accordingly, the case 
must be remanded to the RO for the veteran and his 
representative to be provided with such notice.  

Moreover, during the February 2004 VA spine examination, the 
veteran noted that he had visited emergency rooms on one or 
two occasions for pain medication and a pain shot.  Such 
evidence does not appear to be of record.  Thus, on remand, 
the veteran should be asked for the name of the facility and 
to provide a signed authorization to release those records.  

Finally, although the RO considered the revised rating 
criteria under the General Rating Formula for Disease and 
Injuries of the Spine in the March 2004 Supplemental 
Statement of the Case (SSOC), the SSOC did not provide the 
specific regulatory criteria for all evaluation levels under 
the new criteria.  Thus, on remand, an SSOC should be issued 
which includes the regulatory provisions under the General 
Rating Formula for Disease and Injuries of the Spine, 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004).

With respect to the veteran's claim for sleep apnea, the 
Board notes that while the service medical records are 
negative for the disorder, the veteran did submit lay 
testimony as to daytime sleepiness in service, as well as 
post-service medical evidence showing a history of the 
disorder in service.  During the course of outpatient 
treatment in May 2000, the veteran gave a history of sleep 
problems.  Reportedly, the veteran "dozed off" whenever he 
sat down.  The report indicates that the veteran went to bed 
around 11:30 to midnight, woke up at 5 AM during the weekdays 
and 8 or 8:30 AM on weekends.  It was further noted that he 
drank coffee late at night.  It was also noted that he 
snored, but that no breathing pauses at night were reported 
by his wife.  It was further noted that the veteran worked 2 
jobs, from 7:30 AM to 4:30 PM and from 6 PM to 10 PM.  The 
assessment at that time was insomnia, with daytime sleepiness 
secondary to that.

A service medical facility outpatient treatment record dated 
in mid-February 2001 reveals that the veteran was seen at 
that time for problems associated with heroic snoring, in 
conjunction with apneic episodes and daytime hypersomnolence.  
The clinical assessment was obstructive sleep apnea.

In correspondence of late January 2004, one of the veteran's 
private physicians wrote that the veteran suffered from 
longstanding sleep apnea "dating from at least the mid-
1990's."  According to the veteran's physician, he had first 
seen the veteran in August of 2003, at which time the veteran 
was experiencing significant daytime hypersomnolence despite 
7 centimeters of CPAP.  Thus, this physician did not observe 
or diagnose sleep apnea in the mid-1990's, but was clearly 
basing the statement on a history provided by the veteran.

The Board finds that a VA examination is necessary to 
determine whether the veteran's currently diagnosed sleep 
apnea is related to his active service.  See 38 C.F.R. 
§ 3.159(c)(4).

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without 'good cause,' fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For the above reasons, these issues are REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied with 
respect to the claim for an increased 
rating for lumbosacral strain.  See also 
38 C.F.R. § 3.159.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his low back 
disorder since service, to specifically 
include the emergency room where he 
sought treatment.  After securing the 
necessary release, the RO should obtain 
these records.

3.  The veteran should be afforded a VA 
respiratory examination to determine the 
etiology and/or onset of the veteran's 
sleep apnea.  The claims folder should be 
made available to the examiner for review 
before the examination.  

Specifically, the examiner should review 
the claims folder and examine the 
veteran.  The examiner should then 
provide an opinion as to whether it is as 
likely as not (probability of 50 percent 
or greater) that the veteran's currently 
diagnosed sleep apnea had it's onset 
during service or was otherwise caused by 
his active duty.  The opinion should be 
based on review of the medical evidence 
in the claims file and sound medical 
principles, and not based solely upon a 
history as provided by the veteran.  The 
physician is also asked to provide the 
rationale for his/her opinion.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefits sought on appeal 
remain denied, the appellant and 
representative, if any, should be 
furnished an SSOC and given the 
opportunity to respond thereto.  That 
SSOC should include the provisions of 
38 C.F.R. § 4.71a, General Rating Formula 
for Disease and Injuries of the Spine, 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243 (2004).

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


